DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of claims 1-13 in the reply filed on 6/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2022.

Response to Amendment
The amendment filed on 6/30/2022 has been entered. Claims 1, 5 are currently amended.  Claims 2-4 have been cancelled.  Claims 1 and 5-21 are pending with claims 14-21 withdrawn from consideration.  Claims 1 and 5-13 are under examination in this office action.

Response to Arguments
Applicant's argument, beginning at page 6, filed on 6/30/2022, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that the properties of Nakatsuru's resin powder and the presently claimed self- supporting hydrogel are not the same because the resin powder before swelling with water is not a hydrogel. One of ordinary skill in the art would thus have found no teachings in Nakatsuru relevant to the hydrogel of Kudo and the present claims.
In response, the current claim does not exclude powder form from the water-absorbing polymer (D); and does not require the polymer (D) to form a hydrogel before swelling with water by itself.  Nakatsuru teaches that a water-absorbable crosslinked polyacrylate resin powder capable of forming hydrogel [abstract], meeting all the limitations of the water-absorbing polymer (D).
Applicant made argument that Nakatsuru's resin powder is able to absorb water, but the resulting hydrogel does not have self-supporting and flexible properties because each powder particle is not crosslinked to other ones. Crosslinking of Nakatsuru's resin powder is formed by polymerization of an acrylic acid-based monomer. The crosslinking results in a covalent bond. In contrast, in both Kudo and the present application, a water-soluble organic polymer (A) and a silicate (B) crosslink in water and form a self-supporting hydrogel. The crosslinking is formed by electrostatic interaction, and is not a covalent bond.
In response, the current claim does not require the water-absorbable polymer (D) to be self-supporting and flexible, and does not require the crosslinking of the water-absorbing polymer (D) to be electrostatic interaction.  Since the hydrogel of Kudo in view of Nakatsuru comprises the water-soluble organic polymer (A) and a silicate (B), self-supporting and flexibility of the hydrogel are expected to be present.  The limitations for the water-absorbing polymer (D) are (1), water-absorbable, and (2) crosslinked polyacrylate or crosslinked polyvinyl sulfonate.  Nakatsuru’s water-absorbable crosslinked polyacrylic acid resin powder meets both of these limitations.  Nakatsuru teaches the benefit of using this powder and is used for the same application as in Kudo’s product, as stated in the 103 rejection.  Therefore, the combination of Nakatsuru and Kudo is justified.
Applicant made argument that Nakatsuru includes bubbles in the powder in order to obtain superior properties of the powder, useable as a standalone powder. Nothing in Nakatsuru would have led one to have modified the Kudo composition to have also included a water-absorbing polymer that is at least one selected from the group consisting of a crosslinked polyacrylate and a crosslinked polyvinyl sulfonate for any reason related to improving the hydrogel forming composition, the powder properties described in Nakatsuru being irrelevant to a self-supporting hydrogel forming composition.
In response, Nakatsuru does not limit the water-absorbable crosslinked polyacrylic acid resin powder to be a standalone powder in application.  Nakatsuru teaches that the powder is capable of hydrogel formation [0102], and has the benefit of having no deterioration in bulk specific gravity and surface tension, and excellent in degree of whiteness, permeability potential, and impact resistance (or anti-damaging property) [0101].  Nakatsuru teaches that the hydrogel is used in sanitary products such as diapers [0599] in combination with dispersants [0264] and hydrophilic organic solvents [0347] similar to those used by Kudo. This demonstrates that the benefits associated with Nakatsuru’s product would be applicable to Kudo’s product and shows a reasonable expectation that the proposed modification would be successful.
Applicant made argument that the dispersant of Nakatsuru is to permit stable suspension of the bubbles (see paragraph [0249]). One of ordinary skill in the art would not have found any equivalence between the hydrogel forming composition containing a dispersant for silicate as in Kudo and the powder of Nakatsuru using a dispersant for suspension of bubbles. One would not have been led to have combined the references for this additional reason.
In response, the dispersant (C) in current claim is disclosed by Kudo, not by Nakatsuru.  Kudo teaches a dispersant for the silicate [abstract and 0025], meeting the claimed limitation.
Applicant made argument that although Nakatsuru indicates that the powders therein may include pulp or fibers in paragraph [0366], nothing in Nakatsuru teaches or suggests including reinforcing fibers in a hydrogel forming composition.
In response, Nakatsuru teaches a water-absorbable resin powder may comprise pulps or thermoplastic fiber [0366].  Since the powder is in the hydrogel formulation, the pulp is necessarily in the hydrogel.  The preamble of “reinforcing” is intended use limitation and does not gain patentable weight since the prior art teaches the same material (see MPEP 2111.01.II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al (US20150274899), hereinafter “Kudo”, in view of Nakatsuru et al (US 20120258851 A1), hereinafter “Nakatsuru”.
Regarding claims 1 and 5, Kudo teaches a hydrogel composition comprising a water-soluble organic polymer; a silicate salt; a dispersant for the silicate salt [abstract and 0025], corresponding to the currently claimed water-soluble organic polymer (A), silicate (B), and dispersant (C) respectively.
Kudo does not teach the claimed water-absorbing polymer (D).
In the same field of endeavor, Nakatsuru teaches a water-absorbable crosslinked polyacrylic acid for hydrogel formation [0102], having no deterioration in bulk specific gravity and surface tension, and excellent in degree of whiteness, permeability potential, and impact resistance (or anti-damaging property) [0101]. Nakatsuru teaches the water-absorbable polymer is crosslinked polyacrylate [0128], meeting the claimed crosslinked polyacrylate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kudo in view of Nakatsuru  to include water-absorbable crosslinked polyacrylic acid for the benefit of the aforementioned benefits.  The water-absorbable crosslinked polyacrylic acid of Kudo in view of Nakatsuru meets the currently claimed water-absorbing polymer (D).
In addition, Kudo suggests the use of crosslinked poly(meth)acrylic acid [0044-0045], and suggests using the hydrogel in absorbent articles such as diapers [0085].  Nakatsuru teaches a crosslinked polyacrylic acid hydrogel [0142] that is used in sanitary products such as diapers [0599] in combination with dispersants [0264] and hydrophilic organic solvents [0347] similar to those used by Kudo. This demonstrates that the benefits associated with Nakatsuru’s product would be applicable to Kudo’s product and shows a reasonable expectation that the proposed modification would be successful.
Kudo does not expressively teach a fiber as reinforcing material.  However, in the same field of endeavor, Nakatsuru teaches a water-absorbable polyacrylic acid hydrogel [abstract] comprising pulps or thermoplastic fiber [0366], meeting the claimed pulp as the reinforcing fiber.  It would have been obvious to one of ordinary skill in the art at the time of filing to select pulp in Kudo in view of Nakatsuru’s composition, as it is expressly disclosed as being suitable for this application. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.
The limitation of “having flexibility” is a property of the hydrogel.  “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Kudo in view of Nakatsuru discloses the same composition, the property of having flexibility is expected to be present.

Regarding claim 6, Kudo teaches that the water-soluble organic polymer compound is a fully neutralized or partially neutralized polyacrylate salt having a weight average molecular weight of 1,000,000 to 10,000,000 [0030], meeting the current claim.

Regarding claim 7, Kudo teaches that the silicate salt (B) is a water-swellable silicate salt particle selected from the group consisting of smectite, bentonite, vermiculite, and mica [0032], meeting the current claim.

Regarding claim 8, Kudo teaches that the dispersant (C) is one or two or more compounds selected from the group consisting of sodium orthophosphate, sodium pyrophosphate, sodium tripolyphosphate, sodium tetraphosphates, sodium hexametaphosphate, sodium polyphosphates, sodium poly(meth)acrylate, ammonium poly(meth)acrylate, poly(sodium acrylate-co-sodium maleate), poly(ammonium acrylate-co-ammonium maleate), sodium hydroxide, hydroxyamine, sodium carbonate, sodium silicate, polyethylene glycols or polypropylene glycols having a weight average molecular weight of from 200 to 20,000, sodium humate, and sodium ligninsulfonate [0034], meeting the current claim.

Regarding claims 9-11, Kudo teaches that the composition comprises polyhydric alcohol including glycerin, diglycerin, ethylene glycol, and 1,3-butylene glycol [0067], meeting the current claim.

Regarding claim 12, Kudo teaches that the content of the polyhydric alcohol is from 0.1% by mass to 99% by mass [0069], overlapping the current claim.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 13, Kudo and Nakatsuru are silent about the degree of water absorption.  However, Kudo in view of Nakatsuru as applied above possesses the claimed composition.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.   Therefore, the claimed degree of water absorption will necessarily be present.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767